


Exhibit 10.11
MISSION ENERGY HOLDING COMPANY
AMENDED AND RESTATED TAX ALLOCATION AGREEMENT
This AMENDED AND RESTATED TAX ALLOCATION AGREEMENT (this “Agreement”) is entered
into as of February 13, 2012, by and among Mission Energy Holding Company, a
Delaware corporation (“MEHC”), its wholly owned subsidiary, Edison Mission
Energy, a Delaware corporation (“EME”), and Capistrano Wind Holdings, Inc., a
Delaware corporation (“CWHoldCo”), (each a “First Tier Subsidiaries”), and
amends and restates in its entirety the Tax Allocation Agreement dated as of
July 2, 2001, between MEHC and EME.
RECITALS
A.    Edison International, a California corporation, (“EIX”) which is the
corporate parent of Edison Mission Group, a California corporation (“EMG”), has
entered into an Amended and Restated Agreement for the Allocation of Income Tax
Liabilities and Benefits (the “Master Agreement”) dated as of September 10,
1996, as amended, with Southern California Edison Company (“SCE”) and EMG
providing, among other things, for an equitable allocation among EIX, SCE, and
EMG of tax benefits and tax liabilities reflected in or resulting from the
filing of consolidated or combined income or franchise tax returns.
B.    Pursuant to the Master Agreement, EMG makes payments to and receives
payments from EIX reflecting tax benefits and tax liabilities realized by the
Consolidated Group (as defined by the Master Agreement) arising from net
operating income and losses, net capital gains and losses, and credits against
tax attributable to EMG, its wholly owned subsidiaries and their respective
subsidiaries.
C.    EMG has entered into an amended and restated tax allocation agreement with
its wholly-owned first-tier subsidiaries, including MEHC (the “EMG Agreement”),
dated February 13, 2012, providing for the allocation of tax benefits and tax
liabilities between EMG and each of its wholly-owned first-tier subsidiaries and
their respective subsidiaries.
D.    Pursuant to the EMG Agreement, the first-tier subsidiaries of EMG shall
make and receive payments reflecting tax liabilities and tax benefits realized
by the Consolidated Group (as defined in the Master Agreement) arising from net
operating income and losses, net capital gains and losses, and credits against
tax, in each case attributable to such first-tier subsidiaries and their
respective subsidiaries (collectively, the “Subsidiaries”).
E.    The parties desire to further provide for the payment by MEHC to each of
the First Tier Subsidiaries, or from each of the First Tier Subsidiaries, as the
case may be, of the Separate Tax Benefits or Separate Tax Liabilities of each
Subsidiary, calculated in accordance with the Master Agreement.
F.    Terms used and not defined herein have the meanings given them in the
Master Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
Section 1 Tax Liability and Benefit Payments. For each taxable period to which
the Master Agreement is applicable, MEHC shall utilize the calculation made by
EIX under the Master Agreement of the amount of the Separate Tax Liability or
Separate Tax Benefit (as such terms are defined in the Master Agreement) of the
First Tier Subsidiaries and each of the Subsidiaries which is owned directly or
indirectly by such First Tier Subsidiary (“Lower Tier Subsidiaries”). On each
date that any payment under the Master Agreement is to be made or received by
MEHC (or would have been made or received if an amount had been owed or
receivable), each of the First Tier Subsidiaries shall pay to MEHC the amount by
which (a) the aggregate of the Separate Tax Liability of such First Tier
Subsidiary, if it has a Separate Tax Liability, and the Separate Tax Liabilities
of each of the Lower Tier Subsidiaries which has a Separate Tax Liability,
exceeds (b) the aggregate of the Separate Tax Benefit of such First Tier
Subsidiary, if it has a Separate Tax Benefit, and the Separate Tax Benefits of
each of its Lower Tier Subsidiaries which has a Separate Tax Benefit. If, for
any such taxable period, (a) the aggregate of the Separate Tax Benefit of a
First Tier Subsidiary, if it has a Separate Tax Benefit, and the Separate Tax
Benefits of each of its Lower Tier

1

--------------------------------------------------------------------------------




Subsidiaries which has a Separate Tax Benefit exceeds (b) the aggregate of the
Separate Tax Liability of such First Tier Subsidiary, if it has a Separate Tax
Liability, and the Separate Tax Liabilities of each of its Lower Tier
Subsidiaries which has a Separate Tax Liability, MEHC shall pay to such First
Tier Subsidiary an amount equal to such excess.
All payments either by MEHC or by any First Tier Subsidiary shall be made
without setoff, counterclaim or deduction of any kind whatsoever, and whether or
not payment is due or has been received from EIX under the Master Agreement or
from EMG under the EMG Agreement. MEHC shall give notice to, and invoice each of
the First Tier Subsidiaries immediately after receipt of such invoice described
in Section 1 of the EMG Agreement, which invoice shall state the date and the
amount of each payment to be made by MEHC or the First Tier Subsidiary, as the
case may be. Each of the First Tier Subsidiaries shall provide (or cause to be
provided) to EIX on a monthly basis, or upon demand as necessary, all relevant
information necessary, to calculate federal and state tax liabilities and
payments for itself and its Subsidiaries.
Section 2 Reconciliation of Tax Liability. Upon receipt of each notice provided
for in Section 2 of the EMG Agreement, relating to reconciliation of quarterly
estimated tax payments against the Consolidated Returns, MEHC shall forthwith
determine and notify each of the First Tier Subsidiaries of the effect, if any,
of such reconciliation on the payments made to or received from such First Tier
Subsidiary. Each First Tier Subsidiary shall pay to MEHC any additional tax
liability due, or receive payment from MEHC for any overpayment, on the same
date that MEHC makes or receives any payments under Section 2 of the EMG
Agreement.
Section 3 Adjustments to Tax Liability. If any adjustments are made to the
income, gains, losses, deductions or credits pertaining to the Subsidiaries, as
reported in a Consolidated Return filed by EIX, by reason of the filing of an
amended return or claim for refund, or arising out of an audit of such
Consolidated Return by the Internal Revenue Service or applicable state agency,
then the Separate Tax Liability or the Separate Tax Benefit of the Subsidiaries
shall be redetermined to give effect to any such adjustment as if it had been
made as part of the filed Consolidated Return. If any interest or penalty is to
be paid or interest received as a result of a tax deficiency or refund, such
interest or penalty shall be allocated in accordance with the item(s) giving
rise to such interest or penalty.
MEHC agrees to exercise its contest rights under the EMG Agreement on behalf of
and First Tier Subsidiary and the reasonable costs so incurred by MEHC shall be
allocated upon such basis as is mutually agreed to by MEHC and such First Tier
Subsidiary in advance of such contest. If, as a result of such re determination,
any amounts due to MEHC or any of the First Tier Subsidiaries under this
Agreement, as the case may be; shall exceed the amounts previously paid to such
party, then payment of such excess shall be made by the appropriate party, as
the case may be, on the earliest date on which (i) EIX shall pay, or be deemed
to have paid, any additional taxes resulting from any such adjustment; (ii) EIX
shall receive, or be deemed to have received, a refund of taxes resulting from
any such adjustment; or (iii) such adjustment shall become final. Any payment
between MEHC and any of the First Tier Subsidiaries pursuant to (i) or (ii)
above, however, shall not become final until the adjustment with respect to
which the redetermination was made becomes final. For purposes of this
Section 3, an adjustment shall become final at the time of the expiration of the
applicable statute of limitations with respect to the taxable period to which
such adjustment relates, or, if such adjustment was made pursuant to a decision
of a court, at the time such decision shall become final. If a First Tier
Subsidiary is unable to pay to MEHC any amounts due and owing under this
Section 3, MEHC shall have the right to offset such deficiency against any
present or future payment obligations of MEHC to such First Tier Subsidiary
under Section 1 of this Agreement.
Section 4 Carryovers and Carrybacks. If, for any taxable period ending on or
after December 31,1986, any of the Subsidiaries has Net Losses which, under the
applicable tax codes may be carried over or carried back to any taxable period
in which EIX filed, or reasonably anticipates. that it will file, a Consolidated
Return which includes such Subsidiary, and such Net Losses give rise to a
reduction in the tax liability of the Consolidated Group that would not have
arisen if such Subsidiary were excluded from the Consolidated Group for any such
taxable period, MEHC shall pay to the applicable First Tier Subsidiary an amount
equal to the actual reduction in the tax liability of the Consolidated Group for
the taxable period to which such Net Losses may be carried, which is
attributable to such carryover or carryback. Payment of such amount shall be
made by MEHC (i) in the case of a carryover, on or before the later of (a) the
15th day of the third month after the end of the taxable period with respect to
which the tax liability of the Consolidated Group was reduced and (b) the date
on which such reduction in tax liability is finally determined, which shall be
not later than 90 days after the Consolidated Return for such taxable period is
filed; and (ii) in the case of a carryback, when the Consolidated Group shall
receive, or be deemed to receive, the refund attributable to such carryback.
Section 5 Termination; Modification. MEHC and Subsidiaries recognize that the
EMG Agreement may be terminated or modified by EMG in accordance with its terms.
Should the EMG Agreement be so terminated or modified, this Agreement shall be
terminated or deemed to be similarly modified, as of the same effective date and
to the same extent as the

2

--------------------------------------------------------------------------------




termination or modification of the EMG Agreement. Notwithstanding the previous
sentence, except as required by law, including, without limitation, the
requirements of the California Public Utilities Commission, for so long as
Capistrano Wind, LLC may reasonably be expected to be allocated Separate Tax
Benefits from Capistrano Wind Partners, LLC (“Capistrano”), (a) this Agreement
may not be (i) terminated with respect to CWHoldCo or (ii) modified if such
modification grants a priority to any Subsidiary with respect to the utilization
of Net Losses of such Subsidiary, in each case without the prior written consent
of Capistrano, (b) MEHC shall not, and shall cause its Subsidiaries to not, take
any action or fail to take any action which would cause Capistrano Wind, LLC (or
its direct or indirect members) to be excluded from the Consolidated Group,
without the prior written consent of Capistrano and (c) MEHC shall not waive or
fail to enforce any of its rights under this Agreement or the EMG Agreement
related to Capistrano (whether directly or indirectly through one or more tax
sharing agreements by and among CWHoldCo and its Subsidiaries). Any termination
shall not relieve any party of any obligation arising under this Agreement with
respect to any tax year commencing prior to the giving of such notice.
Section 6 Successors and Beneficiaries. This Agreement may not be assigned,
pledged, transferred or hypothecated by MEHC or any of the Subsidiaries without
the express, mutual, written consent of MEHC and Subsidiaries, and the express,
written consent of EMG. This Agreement shall not confer any rights or remedies
upon any person or entity other than (i) the parties hereto and their respective
successors and permitted assigns and (ii) Capistrano, an express intended third
party beneficiary of Section 5 of this Agreement who is entitled to enforce the
provisions thereof as if Capistrano were a party hereto. The parties hereto
further acknowledge and agree that (w) Capistrano is not an incidental
beneficiary, (x) the performance of Section 5 of this Agreement is of a
pecuniary benefit to Capistrano, (y) Capistrano and its members would not enter
into the amended and restated limited liability company agreement of Capistrano
and certain related agreements (the “Capistrano Agreements”) but for the
agreements and inducements of full and timely performance of the parties hereto
as set forth herein, and (z) such performance is appropriate to effectuate the
intention of the parties hereto in connection with this Agreement. The parties
hereto expressly waive any rights or defenses (including but not limited to lack
of privity of contract and that Capistrano is not an intended beneficiary) they
may have whatsoever with respect to Capistrano's right to enforce the terms of
Section 5 of this Agreement. The parties hereto expressly acknowledge that the
provisions of Section 5 and this Section 6 of this Agreement are made expressly
for the benefit of Capistrano and that this Agreement is irrevocable and may not
be rescinded with respect to Capistrano's rights under such provisions. The
parties hereto acknowledge that this Agreement contemplates certain performance
by such parties in satisfaction of the obligations set forth in the Capistrano
Agreements.
Section 7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
Section 8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
Section 9 Additional First Tier Subsidiaries. Any other wholly owned first tier
MEHC subsidiary may be added to this Agreement as a First Tier Subsidiary at any
time by addendum executed by MEHC and the subsidiary. The addendum must provide
such subsidiary will be bound by the terms of the Agreement. MEHC shall provide
a copy of the addendum to all other First Tier Subsidiaries.
[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement by their respective
officers thereunto duly authorized as of the date first above written.
MISSION ENERGY HOLDING COMPANY
By:
 /s/ Maria Rigatti
Name:
Maria Rigatti
Title:
Senior Vice President and Chief Financial Officer



EDISON MISSION ENERGY
By:
 /s/ Maria Rigatti
Name:
Maria Rigatti
Title:
Senior Vice President and Chief Financial Officer



CAPISTRANO WIND HOLDINGS, INC.
By:
 /s/ Maria Rigatti
Name:
Maria Rigatti
Title:
Vice President and Chief Financial Officer




4